Opinion filed October 21, 2010




                                             In The


   Eleventh Court of Appeals
                                            __________

                                     No. 11-10-00246-CV
                                         __________

                       JIMMY RAY YATES ET AL, Appellants

                                                V.

     ABILENE INDEPENDENT SCHOOL DISTRICT ET AL, Appellees


                           On Appeal from the 350th District Court

                                        Taylor County, Texas

                                 Trial Court Cause No. 244445-B


                            MEMORANDUM OPINION
       The parties have filed in this court a joint motion to dismiss the appeal. The motion is
granted, and the appeal is dismissed.


                                                           PER CURIAM
October 21, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.